Citation Nr: 0122348	
Decision Date: 09/12/01    Archive Date: 09/19/01	

DOCKET NO.  96-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Determination of initial rating to be assigned for 
residuals of low back strain with L5-S1 disc herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1995 to 
July 1995. 

This matter arises from various rating decisions rendered 
since October 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
service connection for a skin disorder, but granted service 
connection for a low back disability, evaluated as 40 percent 
disabling.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 


FINDINGS OF FACT

1.  Acne preexisted the veteran's brief period of military 
service, and was not aggravated thereby. 

2.  Symptomatology currently associated with residuals of low 
back strain with L5-S1 disc herniation includes subjective 
complaints of pain and weakness, and objective evidence of 
limitation of motion of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  A skin condition, more specifically acne, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(24), 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).

2.  Residuals of low back strain with L5-S1 disc herniation 
are not more than 40 percent disabling under applicable 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
(DC) 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126). The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).  The amendments were effective 
November 9, 2000.  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  The Board finds that even though this law was enacted 
during the dependency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate her claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a valid 
basis for service connection, see VCAA supra, the basic 
elements for establishing service connection, irrespective of 
the "well grounded" doctrine, have remained unchanged.  The 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the veteran's claims file, 
and there are numerous private and VA medical records in the 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of her claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate her claim, and the Board will proceed 
with appellate disposition on the merits.


II.  Service Connection for Acne, Claimed as a Skin Condition

The veteran claims that she developed acne during military 
service.  In this regard, service connection may be granted 
for disability resulting from injury or disease contracted in 
the line of duty, or for aggravation of a preexisting 
disease. See 38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 3.303. 
A preexisting disease will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  It is within this context that this aspect of the 
veteran's appeal must be evaluated.

Service medical records indicate that mild acne of the 
veteran's facial area and upper back was noted during a 
preentrance physical examination conducted on March 26, 1995.  
During a VA physical examination conducted in September 1995, 
the veteran reported that she had developed eruptions on her 
face in June 1995 during basic training.  Multiple post-
inflammatory macules on her face, primarily involving the 
cheeks and chin, were noted.  Also noted was post-
inflammatory hyperpigmentation on the chest and back, as well 
as multiple pink papules on the face.

The veteran was afforded a special VA dermatological 
examination in June 1998.  The examiner was asked to offer an 
opinion as to whether acne increased beyond it's normal 
progression during the veteran's military service.  During 
the examination, approximately 10 erythematous papules were 
observed on the veteran's cheeks, as were approximately 15 
interspersed hyperpigmented macules.  Also noted were 
approximately 15 erythematous papules with 2 pustules on the 
veteran's back, with approximately 10 interspersed 
hyperpigmented macules.  There were also 5 erythematous 
papules and approximately 5 hyperpigmented macules observed 
on the veteran's chest.  Inflammatory acne with post 
inflammatory hyperpigmentation of the face and trunk was 
diagnosed.  However, in the physician's opinion, the veteran 
had only a temporary worsening of her acne disorder during 
her brief period of military service.  Nothing of record has 
been offered to contradict this opinion.  

In view of the foregoing, service connection for acne, 
claimed as a skin condition, must be denied because there is 
no indication that this disability was either incurred in, or 
aggravated by, the veteran's military service.

III.  Determination of Initial Rating to be Assigned for
Residuals of Low Back Strain with L5-S1 Disc Herniation

The veteran claims that the disability at issue is more 
severe than currently evaluated.  She cites weakness and 
painful motion in support thereof.  In this regard, 
disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991)  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  But see generally Fenderson v. West, 12 Vet. 
App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for a given disability).  Additionally, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Residuals of low back 
strain with L5-S1 disc herniation have been evaluated 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5293 
pertaining to intervertebral disc syndrome.  Therein, a 40 
percent disability evaluation shall be assigned for recurring 
attacks of intervertebral disc syndrome with intermittent 
relief; a 60 percent disability evaluation is not warranted 
unless symptomatology is persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief. 

The veteran indicates that she fell from a truck during basic 
training, and injured her back.  Initially, tenderness to 
palpation was noted at the T10-L1 level.  X-rays were within 
normal limits.  She again was seen shortly thereafter 
complaining of back pain.  Muscle spasms in the low back 
region were noted.

During a VA physical examination conducted in September 1995, 
the veteran complained of daily low back pain.  Flattening of 
the lumbar area with paravertebral muscle spasm and 
tenderness bilaterally was noted.  Forward flexion was to 
80 degrees, extension was to 10 degrees, lateral flexions 
were to 20 degrees bilaterally, and rotations were to 25 
degrees.  No neurologic involvement was apparent.

The veteran again underwent a VA examination of the 
lumbosacral spine in June 1998.  She complained of numbness, 
tingling and burning from the right calf down to the toes of 
the right foot.  She indicated that she experienced these 
symptoms twice daily, and that they lasted for approximately 
1 hour with severe intensity.  She also complained of 
periodic pain and numbness at the lateral right knee, as well 
as occasional shooting pains from the low back to the right 
leg.  The numbness and tingling of the right lower extremity 
was associated with pain, weakness, and fatigability.  The 
examiner observed definite low back pain with restriction of 
range of motion.  Forward flexion was to 50 degrees, backward 
extension was to 10 degrees, lateral flexion was to 15 
degrees on the left and to 10 degrees on the right, and 
rotation was to 20 degrees.  There was objective paresthesia 
at the posterior right calf and all toes of the right foot.  
Decreased strength of the muscles of both lower extremities 
was noted, and rated as 4-/5.  The examiner indicated that he 
did not feel that the veteran was putting forth a full effort 
because of low back pain.  Neurological testing failed to 
demonstrate any abnormality; nor was there any evidence of 
right lumbosacral radiculopathy from L4 to S1. 

The foregoing demonstrates that the 40 percent disability 
evaluation is the maximum rating warranted since the 
veteran's discharge from military service.  The appellant 
apparently suffers from recurring attacks of severe 
intervertebral disc syndrome, and experiences only 
intermittent relief.  However, the clinical evidence does not 
demonstrate pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  In addition, it does not appear 
that any other diagnostic code contained in 38 C.F.R. Part 4 
(2000) would afford the appellant a higher disability 
evaluation.  The provisions of 38 C.F.R. § 4.71a, DC 5292 
provide for no more than a 40 percent rating for severe 
limitation of motion of the lumbar spine; a higher rating 
would be warranted based upon limitation of motion only if 
complete bony fixation was evident.  See 38 C.F.R. § 4.71a, 
DC 5286.  No evidence of ankylosis is found in the appellate 
record.  Thus, notwithstanding the appellant's contentions to 
the contrary, a higher disability evaluation based upon 
"functional loss" is not warranted under any other diagnostic 
code pertaining to the lumbar spine.  See 38 C.F.R. § 4.40;  
See also DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  
Accordingly, an initial evaluation in excess of that 
currently assigned is not warranted.

As a final matter, the Board notes that the extraschedular 
provisions of 38 C.F.R. § 3.321 (b)(1) (2000) are not for 
application in this case.  There is no indication that the 
disability at issue has required frequent periods of 
hospitalization since the veteran's discharge from military 
service.  Although the record does indicate that this 
disability had adversely affected her ability to pursue 
gainful employment, it does not appear that this exceeded the 
level of impairment contemplated by the applicable schedular 
provision.  Parenthetically, the Board notes that the 
appellant is receiving a total disability rating based upon 
individual unemployability due primarily to her service-
connected depression.  Absent evidence of either marked 
interference with employment beyond that contemplated by the 
schedular provisions of 38 C.F.R. § 4.71a, DC 5293, and 
absent frequent periods of hospitalization for this 
disability, there is no basis to conclude that it is more 
serious than currently evaluated.  Thus, the failure of the 
RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for acne, claimed as a skin disability, is 
denied.

An initial rating in excess of 20 percent for residuals of 
low back strain with L5-S1 disc herniation is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

